Boyce, J.:
—We decline to grant the nonsuit.
The defendant then proved, among other things, that the defendant railroad company at the urgent request of the wife of the plaintiff had presented, the plaintiff with $100 with which to buya *165pair of artificial legs—not recognizing thereby in any way their liability to the plaintiff—'that the plaintiff in consideration thereof signed a release, whereby the defendant was relieved of all liability for the accident to him.
Said release was admitted in evidence.
The plaintiff contended that when he signed said release he did not understand the effect of it and that the same was obtained by misrepresentation.
Boyce, J.:
—We have carefully considered the arguments of counsel upon the defendant’s prayer for binding instructions to the jury. And, in view of the release in evidence in this case, which was not before us in the motion for a nonsuit, as well as upon the ground of contributory negligence, respecting which we then entertained considerable doubt (the law pertaining to which, however, we had not then the time to fully examine and consider), we are constrained to direct a verdict for the defendant.
Gentlemen of the jury:—We instruct you to return a verdict for the defendant.
Verdict for defendant.